GOURLEY, Chief Judge.
In this motion of an individual creditor to dismiss creditors’ petition to adjudicate an involuntary bankruptcy, the following question is raised:
Where creditors’ petition for involuntary bankruptcy alleges individual creditor of debtor has secured a preference and no objection thereto has been forthcoming from the debtor, does said individual creditor have the right to contest allegations in an involuntary petition and thereby suspend an involuntary adjudication in bankruptcy?
The answer is “No.”
I am satisfied that the law and congressional intent is geared to avoid the possibility of creditors, who acting out of motives of self-interest and generally to protect preferential satisfactions favorable to them, might contest involuntary petitions. In re Carden, 2 Cir., 118 F.2d 677; certiorari denied McCave & Co. v. Carden, 314 U.S. 647, 62 S.Ct. 91, 86 L.Ed. 519; In re T. J. Ronan Co., Inc., D.C., 114 F.Supp. 299.
Consequently, petitioner is without standing to question the sufficiency of the petition to adjudicate debtor an involuntary bankrupt.
An appropriate Order is entered.